DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims and Application
This non-final action on the merits is in response to the election of invention received by the office on 26 August 2022. Claims 1-20 are pending claims 17-20 are withdrawn as nonelected. 
Election/Restrictions
Applicant's election with traverse of claims 1-16 in the reply filed on 26 August 2022 is acknowledged.  The traversal is on the ground(s) that the groups allegedly share certain limitations.  This is not found persuasive because product-by-process claims are not patentably limited by the process of making the product, only by the positively recited structural limitations of the product made.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2015/0108677 to Mark et al. (‘677 hereafter).
Regarding claim 1, ‘677 teaches a method for additive manufacturing of a composite component, in which a fluid matrix material by way of an additive manufacture is introduced successively into a manufacturing device to form an additively manufactured component, wherein a reinforcing element is at least partly introduced into the fluid matrix material and/or arranged on the fluid matrix material (paragraph 0127).
Regarding claim 2, ‘677 teaches the method wherein a fiber tape is used as the reinforcing element (paragraph 0127).
Regarding claim 3, ‘677 teaches the method according wherein the fiber tape comprises unidirectionally aligned endless fibers embedded in a plastic matrix (ABSTRACT).
Regarding claim 4, ‘677 teaches the method, wherein the unidirectionally aligned endless fibers are natural fibers (paragraph 0134).
Regarding claim 5, ‘677 teaches the method wherein the unidirectionally aligned endless fibers are mineral fibers (paragraph 0134).
Regarding claim 6, ‘677 teaches the method wherein the unidirectionally aligned endless fibers are plastic fibers (paragraph 0134).
Regarding claim 7, ‘677 teaches the method according to Claim 1, wherein the reinforcing element is surrounded completely by the fluid matrix material (FIG 24A).
Regarding claim 8, ‘677 teaches the method wherein the fluid matrix material is introduced into the manufacturing device by a deposition unit which is movably guided in three-dimensional space (FIG 1 item 10).
Regarding claim 9, ‘677 teaches the method wherein the reinforcing element is introduced into the fluid matrix material and/or arranged on the fluid matrix material by a laying unit movable in three-dimensional space (FIG 1 item 10).
Regarding claim 10, ‘677 teaches the method wherein the fluid matrix material is introduced into the manufacturing device by a deposition unit which is movably guided in three-dimensional space, and wherein the deposition unit and the laying unit are configured to be moved by a common moving unit (FIG 1items 10 and 20).
Regarding claim 11, ‘677 teaches the method wherein the fluid matrix material is introduced into the manufacturing device by a deposition unit which is movably guided in three-dimensional space, and wherein the deposition unit and the laying unit are configured to be moved via separate moving units (FIG 10 items 72 and 70).
Regarding claim 12, ‘677 teaches the method wherein a deposition unit and/or a laying unit supplies the fluid matrix material or reinforcing element to a plurality of manufacturing devices (FIG 1 items 14).
Regarding claim 13, ‘677 teaches a method for additive manufacturing of a composite component, in which a fluid matrix material by way of an additive manufacture is introduced successively into a manufacturing device to form an additively manufactured component, wherein a reinforcing element is at least partly introduced into the fluid matrix material and/or arranged on the fluid matrix material, and wherein a fiber tape is used as the reinforcing element (paragraphs 0127 and 0134).
Regarding claim 14, ‘677 teaches the method wherein the fiber tape comprises unidirectionally aligned endless fibers which are embedded in a plastic matrix (FIG 24A).
Regarding claim 15, ‘677 teaches the method wherein the plastic matrix is one of a thermoplastic material and a synthetic resin (paragraph 0134).
Regarding claim 16, ‘677 teaches the method wherein the reinforcing element is surrounded completely by the fluid matrix material (FIG 24A).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John P Robitaille whose telephone number is (571)270-7006. The examiner can normally be reached Monday-Friday 8:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JPR/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743